 

Exhibit 10.1

 

As of August 4, 2015

 

Frank J. Del Rio

President and Chief Executive Officer

Norwegian Cruise Line Holdings Ltd.

7665 Corporate Center Drive

Miami, Florida 33126

 

Re: Amendment to Executive Employment Agreement

 

Dear Frank:

 

On January 9, 2015, you assumed the position of President and Chief Executive
Officer of Norwegian Cruise Line Holdings Ltd. (“Norwegian” or the “Company”).
This letter agreement (the “Agreement”), effective as of the date hereof,
constitutes an amendment to your Amended and Restated Executive Employment
Agreement dated as of June 5, 2014 by and among you, Oceania Cruises, Inc.
(“Oceania”) and Prestige Cruises International, Inc. (“PCI”) (the “Employment
Agreement”) and the letter agreement dated September 2, 2014 among you, Oceania,
Norwegian, and PCI (the “September 2014 Letter Agreement”). Unless otherwise
stated, all capitalized terms shall be defined as set forth in the
September 2014 Letter Agreement or in the Employment Agreement to the extent
incorporated by reference in the September 2014 Letter Agreement (collectively,
the “Prior Agreements”).

 

1.           Continuation of Employment/Severance

 

You will continue to serve as President and Chief Executive Officer of Norwegian
and will be elected to Norwegian’s Board of Directors, to serve in such
positions through the termination of your employment. The Period of Employment
(as defined in the Employment Agreement) shall be extended to June 30, 2019, or
to such other date that may be otherwise agreed by the parties. If your
employment terminates upon the expiration of the Period of Employment, or if
your employment is earlier terminated by the Company without “Cause” or by you
for “Good Reason” (as such terms are defined in the Employment Agreement), you
will be entitled to all of your same rights, including without limitation
bonuses, severance and benefits (and subject to the same conditions) provided
under Section 6.2 of your Employment Agreement; provided, that, if the date of
such employment termination occurs on or before November 18, 2016, your cash
severance payments described in Section 6.2(c) of your Employment Agreement
shall be paid, in accordance with the September 2014 Letter Agreement, in one
lump sum payment on the 30th day following the date of employment termination,
subject to the provisions of Section 15 of the Employment Agreement.

 

2.           Base Salary / Travel Expense Allowance

 

Modifying Section 4.1 of your Employment Agreement, for calendar year 2016 and
each subsequent calendar year during the Period of Employment, the annual Base
Salary shall be One Million Five Hundred Thousand dollars ($1,500,000) and the
proviso in the second sentence of such Section 4.1 is hereby deleted. Your
travel expense allowance as provided in clause (iii) of the second paragraph of
Section 4.4 of your Employment Agreement shall be increased to $100,000 per
calendar year beginning with calendar year 2016, with no expectation of
increases during the Period of Employment.

 

   

 

  

3.           Incentive Compensation.

 

Modifying Section 4.2 of your Employment Agreement, for calendar year 2016 and
each subsequent calendar year during the Period of Employment, the annual Target
Bonus amount for each such calendar year shall equal 200% (rather than 100%) of
your Base Salary and the maximum Incentive Bonus amount for each such calendar
year shall equal 300% of your Base Salary.

 

4.           Additional Options

 

Pursuant to Section 4.3 of your Employment Agreement, as further amended by
Section 3 of the 2014 Letter Agreement, you are entitled to a grant of an
“Additional Option” on or about January 1 of each year during your Period of
Employment. In lieu of, and in full satisfaction of, any annual Additional
Option referred to in the immediately preceding sentence, in connection with
your entering into this Agreement, you shall be awarded a one-time grant of
stock options covering 1.25 million ordinary shares of Norwegian (“Norwegian
Options”) at an exercise price per share equal to the closing price of
Norwegian’s ordinary shares on the date of grant. Fifty percent (50%) of the
Norwegian Options shall be time-vesting options, of which half shall vest and be
exercisable on June 30, 2017, and half shall vest and be exercisable on June 30,
2019, in each case, subject to your continued employment on each vesting date.
The remaining fifty percent (50%) of the Norwegian Options shall be
performance-vesting options, with vesting contingent on the achievement of
performance hurdles based on earnings per share (“EPS”), return on invested
capital (“ROIC”) and appreciation in the Norwegian share price (“Share
Appreciation”), as further detailed on Exhibit A attached hereto. Upon your
termination of employment without Cause or for Good Reason, all unvested
Norwegian Options shall automatically vest and become exercisable. Upon your
termination of employment by reason of your death or Disability, you shall vest
in a prorated portion of the next installment of your unvested time-vesting
Norwegian Options determined by multiplying the number of Options covered by
such installment by a fraction, the numerator of which is the number of days
from the preceding June 30 to the date of such termination and the denominator
of which is 365. You (or your estate as the case may be) shall have one year
from your last date of employment to exercise the vested Norwegian Options.
Other than as explicitly set forth herein, unvested Norwegian Options shall be
forfeited upon your employment termination. The Norwegian Options shall be
granted pursuant to and subject to the terms and conditions of a stock option
award agreement and equity plan, each of which will be provided to you in
conjunction with the grant of such award. As used in the Agreement, “Disability”
shall have the meaning ascribed to the term “disabled” under Section
409A(a)(2)(C) of the Code.

 

5.           Restricted Stock Units

 

In connection with your entering into this Agreement, you shall be awarded a
one-time grant of 300,000 Norwegian Restricted Share Units (“Norwegian RSUs”).
Fifty percent (50%) of the Norwegian RSUs shall be time-vesting and shall vest
and be delivered to you ratably on each of the first, second, third and fourth
anniversaries of June 30, 2015, in each case, subject to your continued
employment on each vesting date. The remaining fifty percent (50%) of the
Norwegian RSUs shall be performance-vesting, with vesting contingent on the
achievement of performance hurdles based on EPS, ROIC and Share Appreciation, as
further detailed on Exhibit A attached hereto. Upon your termination of
employment without Cause or for Good Reason, all unvested Norwegian RSUs shall
vest and be delivered to you. Upon your termination of employment by reason of
your death or Disability, you shall vest in a prorated portion of the next
installment of your unvested time-vesting Norwegian RSUs determined by
multiplying the number of Norwegian RSUs covered by such installment by a
fraction, the numerator of which is the number of days from the preceding June
30 to the date of such termination and the denominator of which is 365. Other
than as explicitly set forth

 

 2  

 

  

herein, unvested Norwegian RSUs shall be forfeited upon your employment
termination. The Norwegian RSUs shall be granted pursuant to and subject to the
terms and conditions of a restricted stock unit award agreement and equity plan,
each of which will be provided to you in conjunction with the grant of such
award.

 

6.           Form of Release

 

Modifying Section 6.1 and Section 6.2 of your Employment Agreement, severance
payments shall be conditioned upon your execution and non-revocation of a
general release of claims in the form attached hereto as Exhibit B.

 

7.           Effect on the Prior Agreements

 

Except as modified pursuant to this Agreement, the Prior Agreements shall remain
in full force and effect. On and after the date hereof, each reference in the
Prior Agreements to “this Agreement,” “herein,” “hereof,” “hereunder” or words
of similar import shall mean and be a reference to the Prior Agreements as
amended hereby. On and after the date hereof, each reference in the Prior
Agreements to the “Employer” or the “Company” or words of similar import shall
mean and be a reference to Norwegian, and each reference in the Prior Agreements
to the “Parent Group” or words of similar import shall mean and be a reference
to Norwegian and each corporation, limited liability company, partnership or
other entity in which Norwegian directly or indirectly control a majority of the
voting power. To the extent that a provision of this Agreement conflicts with or
differs from a provision of the Prior Agreements, such provision of this
Agreement shall prevail and govern for all purposes and in all respects.

 

8.           Counterparts

 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument. This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories. Photographic copies
of such signed counterparts may be used in lieu of the originals for any
purpose.

 

Sincerely,

 

NORWEGIAN CRUISE LINE HOLDLINGS LTD.

 

By: /s/Steve Martinez     Chairman, Compensation Committee of the Board of
Directors  

 

Date Executed: August 4, 2015  

 

AGREED AND ACCEPTED:

 

/s/Frank J. Del Rio     Frank J. Del Rio    

 

Date Executed: August 4, 2015  

 

 3  

 

 

Exhibit B

 

FORM OF GENERAL RELEASE AGREEMENT

 

This Release Agreement (this “Release Agreement)” is entered into this ___ day
of __________, by and between [__________________], an individual (Executive”),
and Norwegian Cruise Line Holdings Ltd., a corporation organized under the laws
of (the “Company”).

 

WHEREAS, Executive has been employed by the Company or one of its subsidiaries;
and

 

WHEREAS, Executive’s employment by the Company or one of its subsidiaries has
terminated and, in connection with Executive’s Employment Agreement with the
Company, dated as of [_________] (the “Employment Agreement”), the Company and
Executive desire to enter into this Release Agreement upon the terms set forth
herein;

 

NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Release Agreement, and in consideration of the obligations of
the Company to pay severance and other benefits (conditioned upon this Release
Agreement) under and pursuant to the Employment Agreement, Executive and the
Company agree as follows:

 

1.           Termination of Employment.   Executive’s employment with the
Company terminated on [__________] (the “Separation Date”). Executive waives any
right or claim to reinstatement as an employee of the Company and each of its
affiliates. Executive hereby confirms that Executive does not hold any position
as an officer, director or employee with the Company and each of its affiliates.
Executive acknowledges and agrees that Executive has received all amounts owed
for Executive’s regular and usual salary (including, but not limited to, any
overtime, bonus, accrued vacation, commissions, or other wages), reimbursement
of expenses, sick pay and usual benefits.

 

2.           Release.   Executive, on behalf of Executive, Executive’s
descendants, dependents, heirs, executors, administrators, assigns, and
successors, and each of them, hereby covenants not to sue and fully releases and
discharges the Company and each of its parents, subsidiaries and affiliates,
past and present, as well as its and their trustees, directors, officers,
members, managers, partners, agents, attorneys, insurers, employees,
stockholders, representatives, assigns, and successors, past and present, and
each of them, hereinafter together and collectively referred to as the
“Releasees,” with respect to and from any and all claims, wages, demands,
rights, liens, agreements or contracts (written or oral), covenants, actions,
suits, causes of action, obligations, debts, costs, expenses, attorneys’ fees,
damages, judgments, orders and liabilities of whatever kind or nature in law,
equity or otherwise, whether now known or unknown, suspected or unsuspected, and
whether or not concealed or hidden (each, a “Claim”), which he now owns or holds
or he has at any time heretofore owned or held or may in the future hold as
against any of said Releasees (including, without limitation, any Claim arising
out of or in any way connected with Executive’s service as an officer, director,
employee, member or manager of any Releasee, Executive’s separation from
Executive’s position as an officer, director, employee, manager and/or member,
as applicable, of any Releasee, or any other transactions, occurrences, acts or
omissions or any loss, damage or injury whatever), whether known or unknown,
suspected or unsuspected, resulting from any act or omission by or on the part
of said Releasees, or any of them, committed or omitted on or prior to the date
of this

 

   

 

  

Release Agreement including, without limiting the generality of the foregoing,
[any Claim under Title VII of the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, as amended, the Civil Rights Acts of 1866 and 1871, as
amended, the Age Discrimination in Employment Act of 1967, as amended, the
Americans with Disabilities Act of 1990, as amended, the Family and Medical
Leave Act of 1993, as amended, the Rehabilitation Act of 1973 (including Section
504 thereof), as amended, the Employee Retirement Income Security Act of 1990,
as amended, the Workers Adjustment and Relocation Notice Act, as amended, the
Equal Pay Act, as amended, or any other applicable federal, state or local law,
statute, order, regulation, or ordinance, or any Claim for severance pay, equity
compensation, bonus, sick leave, holiday pay, vacation pay, life insurance,
health or medical insurance or any other fringe benefit, workers’ compensation
or disability (the “Release”);]1 provided, however, that the foregoing Release
does not apply to any obligation of the Company to Executive pursuant to any of
the following: (1) any equity-based awards previously granted by the Company or
its affiliates to Executive, to the extent that such awards continue after the
termination of Executive’s employment with the Company in accordance with the
applicable terms of such awards (and subject to any limited period in which to
exercise such awards following such termination of employment); (2) any rights
to indemnification or liability insurance coverage that Executive may have
pursuant to the Employment Agreement; (3) any rights to continued medical or
dental coverage that Executive may have under COBRA (or similar applicable state
law); (4) any rights to the severance and other benefits payable under Section 6
of the Employment Agreement in accordance with the terms of the Employment
Agreement; (5) any rights to payment of benefits that Executive may have under a
retirement plan sponsored or maintained by the Company or its affiliates that is
intended to qualify under Section 401(a) of the Internal Revenue Code of 1986,
as amended; or (6) any rights with respect to workers’ compensation or
unemployment benefits under applicable state law. In addition, this Release does
not cover any Claim that cannot be so released as a matter of applicable law.
Executive acknowledges and agrees that he has received any and all leave and
other benefits that he has been and is entitled to pursuant to the Family and
Medical Leave Act of 1993.

 

3.           ADEA Waiver.   Executive expressly acknowledges and agrees that by
entering into this Release Agreement, Executive is waiving any and all rights or
Claims that he may have arising under the Age Discrimination in Employment Act
of 1967, as amended (the “ADEA”), which have arisen on or before the date of
execution of this Release Agreement. Executive further expressly acknowledges
and agrees that:

 

A.           In return for this Release Agreement, Executive will receive
consideration beyond that which Executive was already entitled to receive before
entering into this Release Agreement;

 

B.           Executive is hereby advised in writing by this Release Agreement to
consult with an attorney before signing this Release Agreement;

 

C.           Executive has voluntarily chosen to enter into this Release
Agreement and has not been forced or pressured in any way to sign it;

 

D.           Executive was given a copy of this Release Agreement on [______,
20__] and informed that he had [twenty one (21)/forty five (45)] days within
which to consider this Release

 



 

1 Note to Draft: To be updated at the time of termination of employment to
reflect then-applicable law.

 

  2 

 

  

Agreement and that if he wished to execute this Release Agreement prior to
expiration of such [21-day/45-day] period, he should execute the Endorsement
attached hereto;

 

E.           Executive was informed that he had seven (7) days following the
date of execution of this Release Agreement in which to revoke this Release
Agreement, and this Release Agreement will become null and void if Executive
elects revocation during that time. Any revocation must be in writing and must
be received by the Company during the seven-day revocation period. In the event
that Executive exercises Executive’s right of revocation, neither the Company
nor Executive will have any obligations under this Release Agreement;

 

F.           Nothing in this Release Agreement prevents or precludes Executive
from challenging or seeking a determination in good faith of the validity of
this waiver under the ADEA, nor does it impose any condition precedent,
penalties or costs from doing so, unless specifically authorized by federal law.

 

4.           No Transferred Claims.    Executive warrants and represents that
Executive has not heretofore assigned or transferred to any person not a party
to this Release Agreement any released matter or any part or portion thereof and
he shall defend, indemnify and hold the Company and each of its affiliates
harmless from and against any claim (including the payment of attorneys’ fees
and costs actually incurred whether or not litigation is commenced) based on or
in connection with or arising out of any such assignment or transfer made,
purported or claimed.

 

5.           Proceedings.   Executive acknowledges that Executive has not filed
any complaint, charge, claim or proceeding against any of the Releasees before
any local, state, federal or foreign agency, court or other body (each
individually a “Proceeding”).  Executive represents that Executive is not aware
of any basis on which such a Proceeding could reasonably be instituted. 
Executive (i) acknowledges that, with respect to any released matters, Executive
will not initiate or cause to be initiated on his behalf any Proceeding and will
not participate in any Proceeding, in each case, except as required by law; and
(ii) waives any right Executive may have to benefit in any manner from any
relief (whether monetary or otherwise) arising out of any Proceeding, including
any Proceeding conducted by the Equal Employment Opportunity Commission
(“EEOC”).  Further, Executive understands that, by executing this Release,
Executive will be limiting the availability of certain remedies that Executive
may have against the Company and limiting also the ability of Executive to
pursue certain claims against the Releasees.  Notwithstanding the above, nothing
in this Release Agreement shall prevent Executive from initiating or
participating in an investigation or proceeding conducted by the EEOC.

 

6.           Severability.   It is the desire and intent of the parties hereto
that the provisions of this Release Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
Release Agreement shall be adjudicated by a court of competent jurisdiction to
be invalid, prohibited or unenforceable under any present or future law, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Release Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction; furthermore, in lieu
of such invalid or unenforceable provision there will be added automatically as
a part of this Release Agreement, a legal, valid and enforceable provision as
similar in terms to such invalid or unenforceable provision as may be possible.
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as not to be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so

 

  3 

 

  

narrowly drawn, without invalidating the remaining provisions of this Release
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

7.           Counterparts.   This Release Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

 

8.           Successors.    This Release Agreement is personal to Executive and
shall not, without the prior written consent of the Company, be assignable by
Executive. This Release Agreement shall inure to the benefit of and be binding
upon the Company and its respective successors and assigns and any such
successor or assignee shall be deemed substituted for the Company under the
terms of this Release Agreement for all purposes. As used herein, “successor”
and “assignee” shall include any person, firm, corporation or other business
entity which at any time, whether by purchase, merger, acquisition of assets, or
otherwise, directly or indirectly acquires the ownership of the Company,
acquires all or substantially all of the Company’s assets, or to which the
Company assigns this Release Agreement by operation of law or otherwise.

 

9.           Governing Law.   THIS RELEASE AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH UNITED STATES FEDERAL LAW AND, TO THE EXTENT NOT
PREEMPTED BY UNITED STATES FEDERAL LAW, THE LAWS OF THE STATE OF FLORIDA,
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE
(WHETHER OF THE STATE OF FLORIDA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE
LAWS OF ANY JURISDICTION OTHER THAN UNITED STATES FEDERAL LAW AND THE LAW OF THE
STATE OF FLORIDA TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, APPLICABLE
FEDERAL LAW AND, TO THE EXTENT NOT PREEMPTED BY APPLICABLE FEDERAL LAW, THE
INTERNAL LAW OF THE STATE OF FLORIDA WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS RELEASE AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE
OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER
JURISDICTION WOULD ORDINARILY APPLY.

 

10.         Amendment and Waiver.   The provisions of this Release Agreement may
be amended and waived only with the prior written consent of the Company and
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Release Agreement shall be construed as a waiver of such
provisions or affect the validity, binding effect or enforceability of this
Release Agreement or any provision hereof.

 

11.         Descriptive Headings.   The descriptive headings of this Release
Agreement are inserted for convenience only and do not constitute a part of this
Release Agreement.

 

12.         Construction.    Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit or restrict in any manner the construction of the
general statement to which it relates. The language used in this Release
Agreement shall be deemed to be the language chosen by the parties to express
their mutual intent, and no rule of strict construction shall be applied against
any party.

 

13.         Nouns and Pronouns.   Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and
vice-versa.

 

  4 

 

  

14.         Legal Counsel.   Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice. Executive acknowledges and agrees
that he has read and understands this Release Agreement completely, is entering
into it freely and voluntarily, and has been advised to seek counsel prior to
entering into this Release Agreement and he has had ample opportunity to do so.

 

[The Remainder of this Page is Intentionally Left Blank] 

 

  5 

 

  

The undersigned have read and understand the consequences of this Release
Agreement and voluntarily sign it. The undersigned declare under penalty of
perjury under the laws of the State of Florida that the foregoing is true and
correct.

 

  EXECUTED this ___ day of ___________ 20__, at __________       “Executive”    
   

 

  Print Name:  

 

  NORWEGIAN CRUISE LINE HOLDINGS LTD.   a corporation organized under the laws
of                        .

 

  By:  

 

  Name:  

 

  Title:  

 



   

 